     Case 4:19-cv-00717 Document 16 Filed on 05/27/20 in TXSD Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


TERENCE TRAMAINE ANDRUS,                         Case No. 4:19-cv-00717
    Petitioner,

    v.

LORIE DAVIS, Director,                           District Judge David Hittner
Texas Department of
Criminal Justice,
Correctional Institutions Division,                       CAPITAL CASE

         Respondent.


   UNOPPOSED MOTION FOR 60-DAY EXTENSION OF TIME
            TO FILE AMENDED PETITION

         With this unopposed motion, Petitioner Terence Tramaine Andrus respectfully

requests that this Court enter an order granting a 60-day extension of time to file an

amended petition and would respectfully show as follows:

         Petitioner filed his original Petition for Writ of Habeas Corpus on February 13,

2020. ECF No. 11. On February 26, 2020, Petitioner and Respondent filed a joint

motion for a scheduling order (ECF No. 14), which the Court granted the following

day (ECF No. 15). Pursuant to the scheduling order, the current deadline to file an

amended petition is July 1, 2020. Due to circumstances outlined below—and

unopposed by the Respondent—Mr. Andrus asks the court to re-set that deadline by

60 days, to August 31, 2020.




                                             1
     Case 4:19-cv-00717 Document 16 Filed on 05/27/20 in TXSD Page 2 of 4



      First, the Covid-19 pandemic justifies the requested extension. Less than one

month after the Court approved the parties’ joint request for a scheduling order,

Dallas County (where Petitioner’s counsel is located) issued a stay-at-home order.

The Houston-area (where the offense and trial occurred) quickly followed suit. Since

that time, all the members of Petitioner’s counsel’s office have been working from

home and have been unable to travel or otherwise conduct field investigations. The

Polunsky Unit, where Petitioner is located, has been closed to visitors. This has

prevented counsel from meeting with Mr. Andrus during this time.

      The second reason is the workload of Petitioner’s counsel in close proximity to

the current deadline in Mr. Andrus’s case. David Currie, co-counsel for Cruz-Garcia,

is also counsel for petitioner Donald Bess, 3:16-CV-1150-S (N.D. Tex.). On March 23,

2020, the district court issued a 118-page order denying Mr. Bess’ petition for post-

conviction relief and denied a motion to alter or amend judgment on April 28, 2020.

Mr. Bess’s motion for a certificate of appealibility is currently due in the Fifth Circuit

on June 24, 2020. Mr. Currie is also counsel to Petitioner Obel Cruz-Garcia, 4:17-cv-

03621. The court in Mr. Cruz-Garcia’s case has ordered Mr. Cruz-Garcia to submit

legal briefing in support of his petition no later than June 29, 2020.

      To ensure that Mr. Andrus’ case receives adequate time for investigation,

preparation, and drafting of the amended petition, counsel respectfully requests that

the Court grant this Unopposed Motion for a 60-day Extension of Time to File

Amended Petition.




                                            2
    Case 4:19-cv-00717 Document 16 Filed on 05/27/20 in TXSD Page 3 of 4



Respectfully submitted,

DATE: May 27, 2020                 JASON D. HAWKINS
                                   Federal Public Defender

                                   by

                                   /s/ Jeremy Schepers
                                   Jeremy Schepers (TX 24084578)
                                   Supervisor, Capital Habeas Unit
                                   jeremy_schepers@fd.org

                                   /s/ David Currie
                                   David Currie (TX 24084240)
                                   Assistant Federal Public Defender
                                   david_currie@fd.org

                                   Office of the Federal Public Defender
                                   Northern District of Texas
                                   525 S. Griffin St., Ste. 629
                                   Dallas, TX 75202
                                   214-767-2746
                                   214-767-2886 (fax)

                                   Counsel for Petitioner




                                     3
     Case 4:19-cv-00717 Document 16 Filed on 05/27/20 in TXSD Page 4 of 4



                        CERTIFICATE OF CONFERENCE

      David Currie, counsel for Mr. Cruz-Garcia, has conferred with opposing

counsel, Jennifer Morris of the Texas Attorney General’s office, and she is not opposed

to the relief sought in this motion.

                               /s/ David C. Currie
                               Attorney for Petitioner




                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Motion for

Discovery has been served by CM/ECF upon counsel for Respondent on May 27, 2020.


                               /s/ David C. Currie
                               David C. Currie
                               Assistant Federal Defender




                                          4
